EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristian Blomquist on 7/29/2022.
The application has been amended as follows: 
Claim 9 has been cancelled.
Claim 18 has been amended to read --The airbag module as claimed in claim 1, wherein the airbag module is provided and configured to be arranged with a vertically oriented gas generator in a backrest of a seat in such a way that a gas flow direction from the main restraining chamber into the additional restraining chamber through the passage opening takes place counter to the forward driving direction.—
Claim 19 has been amended to read --The airbag module as claimed in claim 1, wherein the airbag module is provided and configured to be arranged with a horizontally oriented gas generator in a door panel of a door frame or in a rear side trim panel or in a vehicle console in such a way that a gas flow direction from the main restraining chamber into the additional restraining chamber through the passage opening takes place counter to the forward driving direction.—
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616